FILED
                              NOT FOR PUBLICATION                            DEC 5 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DANIEL LIONG,                                    No. 13-71066

               Petitioner,                       Agency No. A096-362-473

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Daniel Liong, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the BIA’s denial of CAT relief because Liong

failed to establish it is more likely than not that he will be tortured by or with the

acquiescence of government officials if returned to Indonesia. See id. at 1068. We

reject Liong’s contention that the BIA failed to properly evaluate the evidence.

Thus, we deny the petition as to Liong’s CAT claim.

      With respect to Liong’s withholding of removal claim, however, substantial

evidence does not support the BIA’s finding that the incidents of mistreatment

Liong personally experienced did not rise to the level of persecution. See Chand v.

INS, 222 F.3d 1066, 1073-75 (9th Cir. 2000) (record compelled finding of

persecution where petitioner suffered multiple incidents of physical harm and other

kinds of hardship at various times over a period of years). Thus, we grant the

petition for review and hold that Liong suffered harm rising to the level of

persecution. We remand to the BIA to address any other issues regarding Liong’s

withholding of removal claim and, if necessary, to remand to the IJ for further

proceedings. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Vitug v.

Holder, 723 F.3d 1056, 1063 (9th Cir. 2013) (BIA may not engage in its own


                                            2                                     13-71066
factfinding). We note that, contrary to the BIA’s assertion, Liong’s case is not

governed by the REAL ID Act.

      In light of our conclusions, we do not reach Liong’s other arguments

regarding his withholding of removal claim.

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                   13-71066